Order, Supreme Court, New York County (Michael D. Stallman, J.), entered September 9, 2009, which denied the motion of defendants owners Boston Properties, Inc. and Times Square Tower Associates, LLC for summary judgment on their cross claim for contribution and common-law indemnification against defendant general contractor John Gallin & Son, Inc., and awarded Gallin summary judgment dismissing the cross claim, unanimously affirmed, without costs.
While the owners, whose liability for plaintiffs injuries was purely statutory, were entitled to contribution or indemnification from the party responsible for the injuries (Kelly v Diesel Constr. Div. of Carl A. Morse, Inc., 35 NY2d 1 [1974]), Gallin neither was negligent nor directly supervised and controlled plaintiffs work (see Reilly v DiGiacomo & Son, 261 AD2d 318 [1999]). Concur—Andrias, J.P., Sweeny, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ. [Prior Case History: 24 Misc 3d 1245(A), 2009 NY Slip Op 51889(U).]